The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 02:06 PM August 4, 2021




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

     In re:                                         :   CHAPTER 7
                                                    :
     JOSEPH R RIFFLE,                               :   CASE NO. 21-60250
     CANDACE K RIFFLE,                              :
                                                    :   JUDGE RUSS KENDIG
          Debtors.                                  :
                                                    :   MEMORANDUM OF OPINION
                                                    :   (NOT FOR PUBLICATION)
                                                    :

       Pending before the court is Debtors’ Motion for Exemption from Financial Management
Course (Doc. #16) (the “Motion”), filed July 12, 2021. In the Motion, Debtors seek to exempt
Debtor-Joseph from the financial management course requirement. For the reasons set forth
below, the Motion is denied.

        The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. Gen. Ord. No. 2012-07 (N.D. Ohio April 4, 2012). This matter is a core proceeding in
which the court has statutory authority to enter final orders and judgments. 28 U.S.C.
§ 157(b)(2)(A). And because the matter “stems from the bankruptcy itself,” the court also has
constitutional authority to enter final orders and judgments. Stern v. Marshall, 564 U.S. 462, 499
(2011). Pursuant to 28 U.S.C. § 1408, venue in this court is proper. This opinion constitutes the
court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.




 21-60250-rk      Doc 20      FILED 08/04/21        ENTERED 08/04/21 15:15:14             Page 1 of 3
                                        BACKGROUND

        Debtors filed a joint petition for relief under chapter 7 of the Bankruptcy Code on March
3, 2021. Debtor-Candace filed her financial management course certificate on July 13, 2021.
On July 12, 2021, Debtors filed the Motion in order to excuse Debtor-Joseph from taking the
financial management course. According to the Motion, Debtor-Joseph is incarcerated at the
Stark County Detention Center and is unlikely to make bail. The Motion also states that inmates
at the Stark County Detention Center: (1) do not have access to computers; and (2) cannot be on
the phone for more than 15 minutes. The Motion also states that the course takes 2 hours to
complete.

                                          DISCUSSION

        Section 727(a)(11) requires a debtor to complete the financial management course in order
to obtain a discharge. However, that section provides an exception for debtors who meet one of
the conditions specified in 11 U.S.C. § 109(h)(4). Section 109(h)(4) states:

               The requirements of paragraph (1) shall not apply with respect to a
               debtor whom the court determines, after notice and hearing, is
               unable to complete those requirements because of incapacity,
               disability, or active military duty in a military combat zone. For the
               purposes of this paragraph, incapacity means that the debtor is
               impaired by reason of mental illness or mental deficiency so that he
               is incapable of realizing and making rational decisions with respect
               to his financial responsibilities; and “disability” means that the
               debtor is so physically impaired as to be unable, after reasonable
               effort, to participate in an in person, telephone, or Internet briefing
               required under paragraph (1).

§ 109(h)(4).

        Here, although the Motion does not specify how or why Debtor-Joseph meets any of the
conditions in § 109(h)(4), the only plausible category Debtor-Joseph would fall under is
“disability.” However, in In re Heim, No. 18-62067, 2019 WL 236231 (Bankr. N.D. Ohio Jan.
16, 2019) this court held that a debtor who was incarcerated and could not complete the credit
counseling course did not have a “disability” for purposes of § 109(h)(4). This court explained:

               Courts have not been sympathetic to this interpretation of the
               disability exemption. The state of being physically restrained is not
               synonymous with being physically impaired. In re Goodwin, 2009
               Bankr. LEXIS 1362, at *3-4 (Bankr. N.D. Ga. 2009). If the word
               ‘disability’ were read as meaning ‘inability to show up,’ that
               exemption would render the active military duty exemption entirely
               unnecessary and redundant. Id. Though incarceration ‘may erect
               physical barriers’ to completing the requirement, ‘it is not a physical
               impairment in the sense that it is not an injury, defect, or

                                                 2


21-60250-rk      Doc 20     FILED 08/04/21       ENTERED 08/04/21 15:15:14               Page 2 of 3
                characteristic of this person’s physical makeup that prevents him
                from doing what is necessary to obtain the briefing.’ In re Larsen,
                399 B.R. 634, 637 (Bankr. E.D. Ga. 2009). The view that
                incarceration is not a disability within the meaning of the statute is
                shared by courts throughout multiple circuits, including the Sixth
                Circuit. See, e.g., In re Anderson, 397 B.R. 363, 366-367 (B.A.P.
                6th Cir. 2008); In re Bindus, 2008 Bankr. LEXIS 2387 (Bankr. N.D.
                Ohio 2008); In re Hubel, 395 B.R. 823, 826 (N.D.N.Y. 2008); In re
                Rendler, 368 B.R. 1, 4 (Bankr. D. Minn. 2007); In re McBride, 354
                B.R. 95, 99 (Bankr. D.S.C. 2006).

The reasoning in Heim is equally applicable here. The only difference in this case is Debtor-
Joseph is seeking an exemption from the financial management course instead of the credit
counseling course. But it would be illogical for the court to say that incarceration does not qualify
as a “disability” under § 109(h)(4) when the debtor is seeking an exemption from the credit
counseling course, but then say that incarceration does qualify as a disability under § 109(h)(4)
when the debtor is seeking an exemption from the financial management course. Thus, the Motion
is denied.

                                          CONCLUSION

       The court will enter a separate order in accordance with this opinion.



Service List:

Jennifer Elizabeth Donahue
Rauser & Associates LP
401 W. Tuscarawas Street
Suite 400
Canton, OH 44702

Lisa M. Barbacci, Trustee - Canton
PO Box 1299
Medina, OH 44258-1299




                                                  3


 21-60250-rk      Doc 20     FILED 08/04/21       ENTERED 08/04/21 15:15:14              Page 3 of 3
